                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:18 CR 98-1

UNITED STATES OF AMERICA,         )
                                  )
v.                                )
                                  )
JAMES AARON BIRD,                 )
                                  )
and                               )
                                  )
EASTERN BAND OF CHEROKEE INDIANS, )
                                  )
                     Garnishee.   )

                 ORDER OF CONTINUING GARNISHMENT

      This matter is before the Court on the Answer of the Garnishee (Doc. 38)

Eastern Band of Cherokee Indians (“Tribe”), the Government’s response

(Doc. 39), and the Government’s Motion for Order of Continuing Garnishment

(Doc. 41).

      On February 21, 2019, the Honorable Martin Reidinger, United States

District Judge, sentenced Defendant to twenty-one months’ incarceration for

his conviction of Assault Resulting in Serious Bodily Injury. See (Doc. 25).

As part of the Judgment, Defendant was ordered to pay a $100.00 criminal

assessment and restitution of $3,693.41.

      Subsequently, the United States sought to garnish Defendant’s per

capita gaming revenue.     On May 29, 2019, the Court entered a Writ of
Continuing Garnishment as to the Tribe (Doc. 33).         The United States is

entitled to garnish the per capita payments and has satisfied the prerequisites

set forth in 15 U.S.C. § 1673 and other applicable statutes.

      On June 7, 2019, the Tribe filed an Answer (Doc. 38) which sets forth

objections and defenses to the Government’s right to garnish and requests that

the writ of continuing garnishment be quashed.

      In particular, the Tribe argues that, pursuant to Section 16C-5(d) of the

Cherokee Code, the per capita distribution of net gaming revenues is exempt

from creditors, except for (1) child support or (2) debts to the Tribe. The Tribe

recognizes previous authority in District finding that the Tribe’s sovereign

immunity has been abrogated by the Federal Debt Collection Practices Act, but

suggests that as a matter of comity and in the interest of the sound

administration of justice, any garnishment order in this action should be

enforced through the Cherokee Court to ensure proper allocation of

garnishment distributions.

      However, no legal authority has been cited in support of the Tribe’s

request, and the undersigned finds that the funds sought to be garnished in

this case should be collected, handled, and distributed by and through the

Government and the Clerk of Court in the usual course and in accordance with

applicable law and as ordered in the pertinent judgment.
IT IS THEREFORE ORDERED THAT:

1. The Tribe’s objections, defenses, and set offs are OVERRULED and

  its motion to quash is DENIED;

2. The Government’s Motion for Order of Continuing Garnishment (Doc.

  41) is GRANTED; and

3. An Order of Continuing Garnishment is ENTERED in the amount of

  $3,793.41, which is the balance of the debt as calculated through May

  28, 2019. This Order shall attach to each per capita distribution of

  gaming revenues, and all such revenue shall be garnished in favor of

  the United States until Defendant’s debt is paid in full.


                        Signed: October 11, 2019
